Citation Nr: 1448983	
Decision Date: 11/04/14    Archive Date: 11/10/14

DOCKET NO.  06-16 738	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for a back disorder, to include post-operative residuals of lumbar surgeries and degenerative disc and joint disease. 

2.  Entitlement to service connection for a lung disorder, to include as secondary to asbestos exposure.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and spouse



ATTORNEY FOR THE BOARD

A. Barner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1960 to May 1962. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia. 

The Veteran and his spouse appeared and testified at a hearing in November 2008 before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the record.

In September 2011 the Board issued a decision denying the Veteran's claim of entitlement to service connection for a back disorder, and remanding the claim of entitlement for a lung disorder.  In April 2013, the United States Court of Veterans' Claims (Court) issued a decision vacating the Board's September 2011 decision, and directing that the Board remand to request inpatient clinical records from the United States Naval Hospital in Jacksonville, Florida; reassess the credibility of the Veteran's statements; and if necessary, request another VA examination that accounts for the appellant's reported history. 

In addition, while on remand, the Veteran underwent a VA examination for his lungs in March 2013, and a Supplemental Statement of the Case was issued in April 2013.  In December 2013 the Board again remanded this issue for specific records requests and VA examinations.  For the reasons discussed below, the Board finds that another remand is necessary.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In September 1961, the Veteran was assigned to the U.S.S. Saratoga.  In late November and early December 1961, the Veteran was hospitalized for pneumonia.  The Veteran has indicated that while hospitalized for two weeks at the U.S. Naval Hospital in Jacksonville, Florida (also referred to as Naval Air Station Jacksonville), he was placed on bed rest to treat pneumonia and back pain.  Currently, only the narrative summary from such hospitalization is of record, and in light of the potential relevance of the hospitalization records to the Veteran's reports of back pain, remand is necessary.  

In this regard, the December 2013 remand specifically, indicated that a special request for all inpatient clinical records for treatment obtained at the U.S. Naval Hospital in Jacksonville, Florida was necessary.  In addition, the December 2013 remand noted that the Veteran stated that he sought treatment at sick bay in Boca Chica, Florida to include for his back pain, and determined that such sick bay records should be requested. 

In May 2014 a request was made with the Personnel Information Exchange System (PIES) for active duty inpatient clinical records for a back condition from January 1, 1961 at sick bay, Boca Chica.  A September 2014 response indicated that the allegation had been investigated and no search was possible based on information furnished because there was no listing for 1961 sick bay, Boca Chica records.  

The Board finds, however, that the request did not substantially comply with the remand directives.  Specifically, the request combined two separately identified locations for records: (i) in patient records from the U.S. Naval Hospital in Jascksonville, Florida from November and December 1961 (pertaining to inpatient treatment for pneumonia and back pain); and (ii) sick bay treatment records from Boca Chica, Florida from 1960 to 1961.  As such, remand for compliance with the directives is necessary.

In addition, in December 2013 the Board found the Veteran competent and credible in his reports of heavy lifting in service.  The Board also found that the Veteran's accounts of in-service low back pain, and pain since service, were consistent and credible.  The Board is cognizant that the Veteran has suggested that the service treatment records do not adequately reflect his visits to sick bay for his back pain, and refrains from determining what injury is the type that would have received treatment, and basing a credibility analysis on a lack of medical documentation. 

As such, in December 2013 the Board determined that the Veteran should be afforded another VA examination, wherein the examiner opines whether it is at least as likely as not that any diagnosed lumbar disorder, to include post-operative residuals of lumbar surgeries and degenerative disc and joint disease is at least as likely as not related to the Veteran's service.  It was requested that reasoning for any opinion reached be expressed, and that the examiner discuss the Veteran's reported history of low back pain in and since service, despite a lack of contemporaneous medical evidence.  For example, the Veteran indicated that his low back hurt following labeling and moving hundreds of five-gallon buckets. 

The Veteran was afforded a May 2014 VA examination for his lumbar spine.  The examiner again provided a negative nexus examination, and the reasoning indicated that service records did not provide evidence of a low back injury, and on examinations in 1962 the Veteran marked "no" to all musculoskeletal questions including use of a brace or back support.  The examiner observed that there was no evidence that the Veteran was treated for a back condition on leaving service, and that he performed heavy work, including as a commercial airline baggage hander post service from 1968 to 1975.  In 1975 the Veteran underwent surgery for a herniated disc.  This reasoning appears to again focus on an absence of contemporaneous medical records, while failing to discuss the Veteran's reported in-service history of heavy lifting and back related pain in and since service.  Further, the Board would find it helpful for the examiner to address the positive opinions of record from Dr. A. Shied and Dr. K. Osborn regarding the Veteran's back.

Finally, in consideration of the remand to obtain outstanding inpatient records from the period of time that the Veteran was hospitalized at the U.S. Naval Hospital in Jacksonville, Florida for pneumonia, and in light of the Veteran's contentions that his current lung disorder is associated in part with his in-service pneumonia, the Board determined that such records are necessary in formulating an opinion regarding service connection for a lung disorder.  Following receipt of any outstanding inpatient clinical records, the Board directed that an addendum opinion should be obtained, from the examiner who provided the March 2013 VA examination if possible, and otherwise from a physician specializing in pulmonology.  Reasoning should be provided for any opinion reached, and should account for not only the medical records, but also the Veteran's reported medical history.

As a September 2011 remand noted, since the Veteran filed his claim for service connection for a lung disorder, he has been diagnosed as having allergic rhinitis, sinusitis, chronic bronchitis, bronchiectasis, pneumonia, rhinosinusitis, chronic obstructive pulmonary disease and obstructive sleep apnea.  During his 2008 hearing the representative indicated that the Veteran's obstructive sleep apnea was a lung disorder caused by his in-service pneumonia.

In September 2014 the Veteran was afforded a VA examination for his claimed lung disorder.  Unfortunately, the examination was conducted by a nurse practitioner, whereas the remand directed that the examination was to be conducted by the March 2013 VA examiner, or with a physician specializing in pulmonology.   
The Court has held that a remand by either the Court or the Board confers on the appellant, as a matter of law, a right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  Hence, the examination is inadequate.

Accordingly, the case is REMANDED for the following action:

1.  Request and associate with the record:

(i) the Veteran's inpatient clinical records for his treatment at the U.S. Naval Hospital in Jacksonville, Florida (AKA Naval Air Station Jacksonville) in November and December 1961, and

(ii) any available treatment records from sick bay, to include from 1960 to 1961 from Boca Chica. 

Efforts to secure these records must include direct contact with the National Personnel Records Center, Naval Medical Center Jacksonville, and any pertinent health care facility in Boca Chica. 

If such records cannot be located, specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  Then: (a) notify the claimant of the specific records that were not obtained; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action VA will take 
with respect to the claims.  The claimant must then be given an opportunity to respond.
 
2.  Thereafter, schedule the Veteran for an examination, to be conducted by a physician, to determine the etiology of any diagnosed low back disorder, to include post-operative residuals of lumbar surgeries, degenerative disc disease and degenerative joint disease.  All indicated tests must be accomplished.  The claims folder, access to Virtual VA, VBMS and a copy of this REMAND must be made available to the examining physician. 

Following the examination, the examining physician must opine whether it is at least as likely as not, i.e., is there a 50/50 chance, that any currently diagnosed low back disability is related to military service or events therein, to include the Veteran's reported history of heavy lifting in service.  In making this determination, the examining physician is to consider all relevant evidence, to include the Veteran's reported history of back pain in and since service, despite any lack of contemporaneous medical evidence. 

The examining physician is to provide a complete rationale for any opinion offered.  The examining physician must address the positive nexus opinions of record from Dr. A. Shied and Dr. K. Osborn.  

If the examining physician is unable to provide an opinion that fact must be stated and the reasons why an opinion cannot be provided explained.  That is, the examining physician must specifically explain why the causation of the Veteran's low back disability is unknowable.
 
3.  After undertaking the above development to the extent possible, schedule an examination with another VA physician who specializes in pulmonology. 

After a review of the record on appeal, the examining physician must discuss any current lung diagnoses, and opine as to whether it is at least as likely as not that any diagnosed lung disorder is related to service, to include exposure to asbestos and in-service pneumonia. 

In providing answers to the above questions, the examining physician must specifically take into account the claimant's in-service work history, which the M21-1MR finds is the type of work which would entail asbestos exposure, as well as his post-service work history and whether it also involved working in an occupation that would expose him to asbestos. 

A complete rationale must be provided for any opinion offered.  The examining physician must discuss the April 2009 opinion from Dr. A. Scheid which suggests a link between the Veteran's service and currently diagnosed lung disorder. 

4.  Thereafter, the AMC should ensure that all requested actions have been accomplished to the extent possible in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action must be undertaken. 

5.  After completion of the above, readjudicate the claims.  If any issue remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and be afforded an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



